Order modified by inserting a provision therein that the bill of particulars need not be served until 60 days after the completion of the discovery and inspection of the corporate records permitted in the companion case of Frankel v. Rochester Iron & Metal Co. (16 A D 2d 864) and by further providing that the order is without prejudice to the right of the plaintiffs to move on proper papers within 60 days after the completion of the discovery of the corporate records for relief with respect to specific items of the demand for a bill of particulars if they see fit, and as so modified order unanimously affirmed, without costs of this appeal to any party. Memorandum: In our opinion, the plaintiffs should not be compelled to serve a bill of particulars until after discovery. In fact it might be impossible for plaintiffs to furnish the information required before discovery has been completed. (Appeal from order of Monroe Special Term denying plaintiff’s motion to vacate the demand for a bill of particulars.) Present — Williams, P. J., Halpern, McClusky and Henry, JJ.